          Case 1:18-cv-05630-DLI-JO Document 5 Filed 10/15/18 Page 1 of 1 PageID #: 33
    Mu lea-DeGonzague v. Kings AutoShow Inc. d/b/a Brookl yn Mitsubi shi and Ally Financia l Inc., Case No. I 8-CV-5630 (DL!}(JO)

AO 440 (Rev. 06/1 2) Summons in a Civil Action (Page 2)

 Civil Action No. 18-CV-5630 (DLl)(JO)

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons fo r (name of individual and title, if any)            Ally Financial Inc.
                                                                             --'-----------------------
 was received by me on (date)                       10/10/2018


           0 I personall y served the summons on the individual at (place)
                                                                                            on (da te)                              ; or

           0 I left the summons at the individual 's res idence or usual place of abode with (name)
                                                                        , a person of suitable age and discretion who resides there,
           on (date)                                 , and mailed a copy to the indi vidual 's last known address; or

           e{ I served the summons on (name of individual)                 Nora Dindyal , Intake Specialist                                  , w ho is
            designated by law to accept serv ice of process on behalf of (name of organization)                        CT Corporation System,

           Registered Agent for Ally Financial Inc.                                         on (date)            10/15/2018         ; or

           0 I returned the summons unexecuted because                                                                                            ; or

           0 Other (specify) .·




           My fees are$                              for travel and $                            for services, for a total of$             0.00


           I declare under penalty of perjury that thi s information is true.



 Date :         10/15/2018



                                                                                                      Brian L. Bromberg
                                                                                                      Printed name and title


                                                                                                Bromberg Law Office , P.C.
                                                                                                 26 Broadway, 21st Floor
                                                                                                   New York , NY 10004
                                                                                                         Server's address


 Additional information regarding attempted service, etc:
  I made service on October 15, 2018 , at 9: 13 a.m . at the offices of CT Corporation System , 111 Eighth Ave , 13th Floor,
  New York , NY 10011 .
